DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,751,257 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
 	This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity. (Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than10 practitioners or a separate paper signed by a 37CFR1.33(b) party must be in the record identifying which of the practitioners, up to 10,are recognized as having PoA. Lf the applicant is a juristic entity (e.g., corporation), a representative of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10,751,257 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslyn (USPGPUB 2011/0172812) and further in view of Bossi et al. (USPGPUB 2008/0059228).
 	Regarding claim 1, Joslyn discloses an assembly for delivering medication comprising 
a cartridge container (2) containing a strip of linked medication-containing pouches (37), and 
a delivery unit enclosure (1), 
the cartridge container (2) being external to the delivery unit enclosure (1) and engaged therewith (see Figure 1) to enable delivery of the medication-containing pouches (37) from the cartridge container through the delivery unit enclosure to a 
an advance mechanism (17) operable to engage and to advance pouches of the strip successively out of the cartridge container and to a separation station (34),
a separation mechanism (22) at the separation station for separating the pouch at the leading end of the strip from the adjacent pouch, and
an exit route from the delivery unit enclosure for routing the separated pouch to the user access zone (see Figures 4A, 7A, and 7B).
However, he does not disclose an inspection mechanism to inspect indicia on the pouches. Bossi et al. disclose an inspection mechanism to inspect indicia on the pouches (see paragraph [0130]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including an inspection mechanism to inspect indicia on the pouches, as disclosed by Bossi et al., for the purpose of providing a supplementary confirmation of delivery (see paragraph [0130]).
	Regarding claim 2, Joslyn discloses the assembly as claimed in claim 1, wherein the cartridge container (2) is disengageable from the delivery unit enclosure (1) and is re-engageable therewith by relatively orientating the cartridge container and the delivery unit enclosure so that the complementary shapes thereof face one another, and relatively moving the cartridge container and the delivery unit enclosure together (see Figures 10A-10B).

	Regarding claim 7, Joslyn discloses the assembly as claimed in claim 1, the cartridge container having a cartridge container engagement site immediately adjacent a delivery unit enclosure engagement site when the cartridge container and the delivery unit enclosure are engaged, the engagement sites having surface formations preventing lateral movement of the cartridge container relative to the delivery unit enclosure (see paragraph [0061]).
	Regarding claim 8, Joslyn discloses the assembly as claimed in claim 1, wherein, with the cartridge container and the delivery unit enclosure engaged, the cartridge container (2) has a front side (9) engaging the delivery unit enclosure, the cartridge container having a back side shaped and sized for palm-of-the-hand gripping of the cartridge container (see Figure 1).
	Regarding claim 9, Joslyn discloses the assembly as claimed in claim 1, wherein, with the cartridge container and the delivery unit enclosure engaged, the cartridge container has a front side (13) engaging the delivery unit enclosure (see the engaging side in Figures 4A-4B), the cartridge container having a back side (55) and a finger hold formation in the back side to enable finger pulling of the cartridge container (see paragraph [0062]) to separate the cartridge container from the delivery unit enclosure.
	Regarding claim 10, Joslyn discloses the assembly as claimed in claim 5, wherein the cartridge container has two inter-engaging shell members (14,15), and a lock member (32) movable between a first position to lock the shell members together 
	Regarding claim 13, Joslyn in view of Bossi et al. disclose the assembly as claimed in claim 1. Furthermore, Bossi et al. disclose an assembly further comprising a delivery route sloping downwardly from the separation station to a delivery tray, the delivery route having a base formed as a series of descending steps (see Figure 13). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including an assembly further comprising a delivery route sloping downwardly from the separation station to a delivery tray, the delivery route having a base formed as a series of descending steps, as disclosed by Bossi et al., for the purpose of providing a chute having a guard to temporarily retain ejected unit dose packages (see paragraph [0117]).
	Regarding claim 14, Joslyn discloses the assembly as claimed in claim 13, the delivery route having opposed side walls, spacing of the opposed side walls increasing from an upstream route position to a downstream route position (see Figure 4A).
	Regarding claim 15, Joslyn discloses the assembly as claimed in claim 13, the delivery tray having a barrier wall (55) for halting motion of a falling pouch, the barrier wall having a lower center part for facilitating finger access to a halted pouch (see paragraph [0077]).
	Regarding claim 16, Joslyn discloses the assembly as claimed in claim 13, the delivery tray having a barrier wall (55) for halting motion of a falling pouch, the barrier wall having an overhanging flange for preventing a pouch from bouncing out of the tray on being halted at the barrier (see paragraph [0077]).

	Regarding claim 18, Joslyn discloses the assembly as claimed in claim 17, wherein the wheel is spring biased towards a cartridge container back plate (see paragraph [0068]).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslyn (USPGPUB 2011/0172812) in view of Bossi et al. (USPGPUB 2008/0059228) as applied to claims 1-3, 7-10, and 13-18 above, and further in view of Loveless (USPGPUB 2006/0184271).
	Regarding claim 4, Joslyn in view of Bossi et al. disclose the assembly as claimed in claim 2. However, they do not disclose an assembly wherein, with the cartridge container and the delivery unit enclosure engaged the cartridge container is held to the delivery unit enclosure by magnetic attraction between a magnet on the cartridge container and a magnet on the delivery unit enclosure. Loveless discloses an assembly wherein, with the cartridge container and the delivery unit enclosure engaged the cartridge container is held to the delivery unit enclosure by magnetic attraction between a magnet on the cartridge container and a magnet on the delivery unit enclosure (see paragraph [0135]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including an assembly wherein, with the cartridge container and the delivery unit enclosure engaged the cartridge container is held to the delivery unit 
	Regarding claim 6, Joslyn in view of Bossi et al. in view of Loveless disclose the assembly as claimed in claim 4. Furthermore, Loveless discloses an assembly wherein, with the cartridge container and the delivery unit enclosure disengaged and, relatively orientated so that the complementary shapes face one another, when the cartridge container and the delivery unit enclosure are moved together, magnetic attraction moves the cartridge container into engagement with the delivery unit enclosure when the cartridge container is separated from the delivery unit enclosure by a preset distance determined by the strength of the magnetic attraction (see paragraphs [0130] and [0135]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including an assembly wherein, with the cartridge container and the delivery unit enclosure disengaged and, relatively orientated so that the complementary shapes face one another, when the cartridge container and the delivery unit enclosure are moved together, magnetic attraction moves the cartridge container into engagement with the delivery unit enclosure when the cartridge container is separated from the delivery unit enclosure by a preset distance determined by the strength of the magnetic attraction, as disclosed by Loveless, for the purpose of providing a docking station with magnetic properties to hold a cartridge in a docked position (see paragraph [0135]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslyn (USPGPUB 2011/0172812) in view of Bossi et al. (USPGPUB 2008/0059228) as applied to claims 1-3, 7-10, and 13-18 above, and further in view of Waugh et al. (USPGPUB 2012/0083666).
	Regarding claim 5, Joslyn in view of Bossi et al. disclose the assembly as claimed in claim 1. Furthermore, Joslyn discloses an assembly wherein the strip of linked medication-containing pouches is in the form of a coil and the cartridge container has a chamber for accommodating the coil (see Figure 3). However, they do not disclose the chamber at least partially externally defined by at least one arcuate wall. Waugh et al. disclose the chamber at least partially externally defined by at least one arcuate wall (62). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including the chamber at least partially externally defined by at least one arcuate wall, as disclosed by Waugh et al., because the modification amounts to a change in shape in the prior art device and a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslyn (USPGPUB 2011/0172812) in view of Bossi et al. (USPGPUB 2008/0059228) as applied to claims 1-3, 7-10, and 13-18 above, and further in view of DerMarderosian et al. (USPGPUB 2008/0156824).
	Regarding claim 12, Joslyn in view of Bossi et al. disclose the assembly as claimed in claim 1. However, they do not disclose an assembly wherein the separation 
	Regarding claim 20, Joslyn in view of Bossi et al. disclose the assembly as claimed in claim 1. However, they do not disclose an assembly further comprising a cam member and a knife shuttle mounted on the delivery unit enclosure, the cam member having a cam engageable with a cam follower forming part of the knife shuttle upon rotation of the cam member to control movement of the knife shuttle between a home position and an operational position in which a knife bears against the pouch strip. DerMarderosian et al. disclose an assembly further comprising a cam member and a knife shuttle mounted on the delivery unit enclosure, the cam member having a cam engageable with a cam follower forming part of the knife shuttle upon rotation of the cam member to control movement of the knife shuttle between a home position and an operational position in which a knife bears against the pouch strip (see paragraph [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Joslyn by including an assembly further comprising a cam member and a knife shuttle mounted on the delivery unit enclosure, the cam member having a cam engageable with a cam follower forming part of the knife shuttle upon rotation of the cam member to control .

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (once a proper TD is filed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




M.K.C.
1/20/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655